        2:18-cr-20042-CSB-EIL # 92        Page 1 of 3                                        E-FILED
                                                                Thursday, 12 March, 2020 03:28:03 PM
                                                                        Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
       v.                                 )      Case No.    18-CR-20042
                                          )
VICKI J. WEBB,                            )
                                          )
                     Defendant.           )

                     UNITED STATES OF AMERICA’S
             MOTION TO RECONSIDER ASSIGNMENT OF COUNSEL

       The United States of America by John C. Milhiser, United States Attorney for the

Central District of Illinois, and Ryan Finlen, Assistant United States Attorney, hereby

moves this Court to reconsider its March 12, 2020, order substituting Audrey Thompson

as counsel for the defendant, Vicki J. Webb, and substitute alternative counsel due to a

conflict of interest. In support of its motion, the government states as follows:

       1.     Since September 12, 2018, Attorney Lawrence Solava has represented

Defendant Vicki Webb.

       2.     Unfortunately, Mr. Solava will no longer represent Defendant Vicki Webb.

The Court, on March 12, 2020, substituted attorney Audrey Thompson for Mr. Solava.

       3.     The government has information that attorney Audrey Thompson may

have a conflict of interest in representing Defendant Webb.
       2:18-cr-20042-CSB-EIL # 92     Page 2 of 3



      WHEREFORE, the United States of America respectfully requests that this Court

terminate attorney Audrey Thompson as counsel for Defendant Webb and substitute

another attorney to represent Defendant Webb.



                                      Respectfully submitted,

                                      JOHN C. MILHISER
                                      UNITED STATES ATTORNEY

                                      s/ Ryan Finlen
                                      Ryan Finlen
                                      Assistant United States Attorney
                                      201 S. Vine Street, Suite 226
                                      Urbana, IL 61802
                                      Phone: 217-373-5875
                                      Fax: 217-373-5891
                                      ryan.finlen@usdoj.gov
          2:18-cr-20042-CSB-EIL # 92    Page 3 of 3



                             CERTIFICATE OF SERVICE

      I hereby certify that on March 12, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system and mailed a copy to all parties of

record.

                                         s/ Ryan Finlen
                                         RYAN FINLEN
                                         Assistant United States Attorney
